 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARCUS J. BEAVERS,                                No. 2:19-cv-00353 TLN GGH P
12                       Petitioner,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    STU SHERMAN, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. §2254. The matter was referred to the United States Magistrate Judge

19   pursuant to 28 U.S.C. §636(b)(1) and Local Rule 302(c). On May 3, 2019, respondent filed a

20   motion to dismiss. ECF No. 9. However, petitioner failed to file an opposition, or statement of

21   non-opposition within the requisite deadline. See ECF No. 4. On June 17, 2019, the court issued

22   an order to show cause ordering petitioner to show cause within 14 days, why this matter should

23   not be dismissed for failure to prosecute and/or to follow a court order pursuant to Federal Rules

24   of Civil Procedure 41(b). ECF No. 13. Petitioner was further informed that the filing of an

25   opposition, or statement of non-opposition, within the timeframe would serve as cause and would

26   discharge the June 17, 2019 order. Id. Petitioner has not responded to the court’s orders, nor

27   taken any action to prosecute this case.

28   ////
                                                       1
 1          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without

 2   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

 3   Civ. P. 41(b); Local Rule 110.

 4          These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 6   after being served with these findings and recommendations, any party may file written

 7   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

 8   Findings and Recommendations.” Any response to the objections shall be filed and served within

 9   fourteen days after service of the objections. The parties are advised that failure to file objections

10   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

11   Ylst, 951 F.2d 1153 (9th Cir. 1991).

12   Dated: July 15, 2019
                                                 /s/ Gregory G. Hollows
13                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
